FILED
                             NOT FOR PUBLICATION                              MAR 24 2010

                                                                          MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 SATNAM SINGH CHANDI,                             No. 07-74595

               Petitioner,                        Agency No. A095-402-232

   v.
                                                  MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted March 16, 2010 **

Before:        SCHROEDER, PREGERSON, and RAWLINSON, Circuit Judges.

        Satnam Singh Chandi, a native and citizen of India, petitions pro se for

review of a Board of Immigration Appeals’ (“BIA”) order granting his motion to

reconsider and denying his request for voluntary departure. Our jurisdiction is



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

LA/Research
governed by 8 U.S.C. § 1252. We review de novo questions of law, including

claims of due process violations in immigration proceedings. Mohammed v.

Gonzales, 400 F.3d 785, 791-92 (9th Cir. 2005). We deny the petition for review.

       Chandi’s due process contentions are not persuasive. The BIA did not

engage in impermissible fact finding, because the immigration judge had already

found Chandi not credible, in part due to contradictions surrounding his date of

arrival. The BIA is permitted to review questions of law and discretion de novo.

See 8 C.F.R. § 1003.1(d)(3)(ii). Moreover, contrary to Chandi’s contention, the

BIA did not enter an order of removal in the first instance. See Lata v. INS, 204
F.3d 1241, 1246 (9th Cir. 2000) (requiring error for a due process violation).

       PETITION FOR REVIEW DENIED.




LA/Research                               2                                      07-74595